Per Curiam.
One of the controlling questions involved in this case is whether or not the defendant owed the plaintiff the duty to exercise ordinary care.
The status of an invited guest is determined by the intent and purpose of the host at the time of the invitation. In this case it is sought to prove, as it was alleged, that the plaintiff was invited on the trip for the purpose of rendering substantial assistance to the defendant and her husband. There is no evidence to support such a conclusion. The defendant testified positively that such was not the purpose of the invitation. The plaintiff “asked” to be invited because she loved to go on such trips. That the plaintiff incidentally rendered beneficial services by attending to the children on the trips, as against deriving pleasure for herself by attending them, is immaterial. The sole question is what was the purpose and intent of the host in extending the invitation. In this case it was for the sole benefit of the guest. There is certain testimony of the appellant which the appellee contends authorized the finding that one principal purpose of the trip was the rendition of substantial services to the appellant and her husband. The record shows the following questions and answers to and by the plaintiff:
“Q. All right, was that the purpose of your trip in going along with your daughter in her condition and to bring those children back? A. Well, I went because I enjoy going to her mother’s and to help with her if she got sick and to help with the children if there was any need to be of any help. Q. And did you and she both agree on this? A. Well, I had asked them when they went to let me go, so I could go with them. Q. And was that the purpose stated to help them did you say? A. Yes, sir. Q. And did she agree on this? A. Yes she was glad for me to go because I always went with them when they went.”
Most of the answers to the above questions were ambiguous, evasive and not directly responsive to the questions. Not one time did the plaintiff positively state that she was invited in order to render a substantial benefit. If the “yes” answer to the *603last question above can be said to be a definite and positive answer the witness’ explanation and basis for the conclusion shows that the “yes” answer was without foundation. Neither the above testimony nor any other shows that the host’s invitation was for the purpose of the guest’s rendition of substantial services to the host. A party’s testimony is to be construed most strongly against him when it is self-contradictory, vague or equivocal. Southern R. Co. v. Hobbs, 121 Ga. 428 (1) (49 SE 294); Atlantic C. L. R. Co. v. Hall, 114 Ga. App. 538, 539 (1) (151 SE2d 914); General Motors Acceptance Corp. v. Bearden, 114 Ga. App. 392, 394 (151 SE2d 517). The evidence demanded the finding that the defendant owed the plaintiff the duty to exercise slight care for her safety.
The trial court erred in charging the jury on the issue of the defendant’s failure to exercise ordinary care.
Did the evidence demand a finding that the defendant was not guilty of gross negligence? We are of the opinion that it did not. Whether the defendant’s actions of throwing up her hands and screaming when confronted with an approaching truck in her line of traffic was the result of an emergency situation and excused her from being charged with gross negligence, was a question of fact and one for the jury. Shockey v. Baker, 212 Ga. 106, 110-111 (90 SE2d 654); Fetzer v. Rampley, 81 Ga. App. 806, 809 (60 SE2d 184); Ware v. Alston, 112 Ga. App. 627, 630 (145 SE2d 721); Young v. Tate, 112 Ga. App. 603, 606 (145 SE2d 747). This court cannot hold as a matter of law that the defendant’s actions of throwing up her hands screaming demanded a finding that she exercised slight care.

Judgment reversed for the reasons stated in Division 1.


Bell, P. J., Jordan, P. J., Hall, Panned, Deen, Quillian and Whitman, JJ., concur. Felton, C. J., and Eberhardt, J., concur in Division 1 and dissent from Division 2.